DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Applicant is requested to amend the first paragraph of the specification to indicate the issued patent number of parent application 15/434,871 (U.S. Patent No. 10,441,810), as well as related applications 13/102,277 (U.S. Patent No. 9,023,249), 12/389,946 (U.S. Patent No. 8,951,561), 11/935,655 (U.S. Patent No. 9,358,292), 14/131,564 (U.S. Patent No. 9,907,976), and 14/206,337 (U.S. Patent No. 9,488,916).  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities: in line 1, “sited” should apparently read --site--; in line 5, “a diseased site” should apparently read --the diseased site--.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: at the end of line 8, “and” should apparently be deleted.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: there appears to be several spacing and/or punctuation errors or inconsistencies within this length list of phosphors.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: in line 1, for the limitation “comprises s,” the “s” should apparently be deleted.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: in line 4, “hematophorphyrin” should apparently read --hematoporphyrin--.  Appropriate correction is required.
Claim 36 is objected to because of the following informalities: in line 1, “sited” should apparently read --site--; in line 5, “a diseased site” should apparently read --the diseased site--; and in the last line, “produce” should apparently read --produces--.  Appropriate correction is required.
Claim 37 is objected to because of the following informalities: in the last line, “least 20%” should apparently read --at least 20%-- and “least 50%” should apparently read --at least 50%--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 36 each recite the limitation "the dose of x-rays or electrons" in the second-to-last and last lines, respectively.  There is insufficient antecedent basis for this limitation in the claims, as the claim previously recites a dose of x-rays, gamma rays, or electrons.
Regarding claim 2, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “at or below 300 kVp”, and the claim also recites “at or below 200 kVp, at or below 120 kVp, at or below 105 kVp, at or below 80 kVp, at or below 70 kVp, at or below 60 kVp, at or below 50 kVp, at or below 40 kVp, at or below 30 kVp, at or below 20 kVp, at or below 10 kVp, or at or below 5 kVp,” which are narrower statements of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
Claim 24 each recite the limitation "the radiation dose" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 33 is rejected by virtue of its dependence upon claim 32 (and also recites “said radiation,” which may need to be amended in kind).
Regarding claim 37, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “at least 10%”, and the claim also recites “or at least 20%, or at least 30%, or at least 40%, or at least 50%,” which are narrower statements of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
Claims 2-35, 37, and 38 are rejected by virtue of their dependence upon claims 1 or 36.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 8, and 23-30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Each of these claims recites how a component of the system is used without further structurally limiting the system.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-38 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claims 1 and 36 each recite “one or more devices which infuse a diseased site” and “an x-ray or high energy source which irradiates the diseased site.”  This positively recites the human body, as the broadest reasonable interpretation of “a diseased site” 
Claim 3 recites “wherein the phosphors are injected nearby the diseased site.”  This positively recites the human body, as the broadest reasonable interpretation of “the diseased site” encompasses the human body.  Suggested language would be --wherein the phosphors are configured to be injected nearby the diseased site--.
Claims 2-35, 37, and 38 are rejected by virtue of their dependence upon at least one rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 10-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bourke et al. (WO 2013/009688 A1; the U.S. Publication [2014/0323946 .
Regarding claim 1, Bourke discloses a system for treating a diseased site in a human or animal body (Abstract; [0004]-[0008]; [0311]), comprising: a pharmaceutical carrier including one or more phosphors which are capable of emitting ultraviolet or visible light into the body ([0008]; [0136]; [0348]-[0358]; [0366]; [0373]); a photoactivatable drug for intercalating into DNA of cells at the diseased site ([0336]; [0389]; [0400]; claim 32); one or more devices which infuse a diseased site with the photoactivatable drug and the pharmaceutical carrier ([0341]; [0350]; [0360]); an initiation energy source comprising an x-ray or high energy source which irradiates the diseased site with at least one of x-rays, gamma rays, or electrons to thereby initiate emission of said ultraviolet or visible light into the body ([0015]; [0097]; [0106]; [0194]; [0387]); and a processor programmed to control a dose of said x-rays, gamma rays, or electrons to the diseased site for production of said ultraviolet or visible light at the diseased site to activate the photoactivatable drug ([0097]-[0106]; [0131]; [0473]), wherein the infusion of the photoactivatable drug and the phosphors into the diseased site and the dose of x-rays or electrons produces a cytotoxicity inside the diseased site of greater than 20% ([0007]; [0258]; [0262]; [0267]; [0270]; [0306]; [0316]; [0324]; [0331]; [0362]; further, this is an intended result limitation, which Bourke’s system is capable of achieving, as it includes the same carrier and photoactivatable drug, as well as the same initiation energy source at the same intensities).
Regarding claim 2, Bourke discloses that the initiation energy source comprises an x-ray source configured to generate x-rays from a peak applied cathode voltage at or 
Regarding claim 3, Bourke discloses that the phosphors are injected nearby the diseased site for illumination of the photoactivatable drug to treat the diseased site ([0350]; [0360]; capable of such).
Regarding claim 4, Bourke discloses that the phosphors injected nearby the diseased site comprise a mixture of micron-size and nanometer-size particles ([0395]).
Regarding claim 5, Bourke discloses that the phosphors comprise at least one of phosphor particles; ionic doped phosphor particles: single crystal or poly crystalline powders; single crystal or poly-crystalline monoliths; scintillator particles; a metallic shell encapsulating at least a fraction of a surface of the phosphors; a semiconductor shell encapsulating at least a fraction of a surface of the phosphors; aninsulator shell encapsulating at least a fraction of a surface of the phosphors; and phosphors of a distributed particle size (claim 11; [0134]).
Regarding claim 6, Bourke discloses that the phosphors comprise at least one of Y2O3; ZnS; ZnSe; MgS; CaS; Mn, Er ZnSe; Mn, Er MgS; Mn Er CaS; Mn, Er ZnS; Mn, Yb ZnSe; Mn, Yb MgS; Mn, Yb CaS; Mn, Yb ZnS: Tb3+, Er3+; ZnS:Tb3+; Y2O3:Tb3+, Er3+; ZnS:Mn2+; ZnS:Mn,Er3+; CaWO4, YaTO4, YaTO4:Nb, BaSO4:Eu, La2O2S:Tb, BaSi2O5:Pb, NaI(Tl), CsI(Tl), CsI(Na), CsI(pure), CsF, KI(Tl), LuI(Eu), BaF2, CaF, CaF2(Eu), ZnS(Ag), CaWO4, CdWO4, YAG(Ce) (Y3Al5O12(Ce)), BGO bismuth germinate, GSO gadolinium oxyorthosilicate, LSO lutetium oxyorthosilicate, LaCl3(Ce), 3(ce), LaPO4; Ce, Tb (doped), ZnSiO4:Mn with Mn doped between 0.05-10%, and YTaO4 ([0169]).
Regarding claim 7, Bourke discloses that the phosphors comprise down conversion media, and agglomerations thereof with or without plasmonic agents ([0287]-[0294]; [0470]).
Regarding claim 8, Bourke discloses that the one or more devices administer the photoactivatable drug in accordance with a volume of the diseased site (capable of such).
Regarding claim 10, Bourke discloses that the photoactivatable drug comprises a psoralen compound mixed with the phosphors ([0175]; [0320]; [0385]).
Regarding claim 11, Bourke discloses that the photoactivatable drug is selected from psoralens, pyrene cholesteryloleate acridine, porphyrin, fluorescein, rhodamine, 16-diazorcortisone, ethidium, transition metal complexes of bleomycin, transition metal complexes of deglycobleomycin organoplatinum complexes, alloxazines, vitamin Ks, vitamin L, vitamin metabolites, vitamin precursors, naphthoquinones, naphthalenes, naphthols and derivatives thereof having planar molecular conformations, porphorinporphyrins, dyes and phenothiazine derivatives, coumarins, quinolones, quinones, and anthroquinones ([0175]; [0320]; [0385]).
Regarding claim 12, Bourke discloses that the photoactivatable drug comprises a psoralen, a coumarin, a porphyrin or a derivative thereof ([0175]; [0320]; [0385]).
Regarding claim 13, Bourke discloses that the photoactivatable drug comprises 8-MOP, TMP, or AMT ([0399]; [0405]; claim 22).

Regarding claim 15, Bourke discloses that the photoactivatable drug is coupled to a carrier that is capable of binding to a receptor at the diseased site ([0406]; claim 23).
Regarding claim 16, Bourke discloses that the carrier is one selected from insulin, interleukin, thymopoietin or transferrin ([0406]; claim 24).
Regarding claim 17, Bourke discloses that the receptor is one selected from nucleic acids of nucleated cells, antigen sites on nucleated cells, or epitopes (claim 28).
Regarding claim 18, Bourke discloses that the photoactivatable drug has an affinity for a tumor at the diseased site ([0306]; [0328]; [0375]; [0406]; claim 29).
Regarding claim 19, Bourke discloses that the photoactivatable drug is capable of being absorbed by a tumor at the diseased site ([0306]; [0328]; [0375]; [0406]; claim 30).
Regarding claim 20, Bourke discloses that the photoactivatable drug is a DNA intercalator or a halogenated derivative thereof ([0336]; [0389]; [0400]; claim 32).
Regarding claim 21, Bourke discloses that the initiation energy source delivers a controlled radiation dose to the phosphors for activation of the photoactivatable drug ([0097]-[0106]; [0131]; [0473]).

Regarding claims 23-28, Bourke discloses that the processor controls the x-ray or high energy source during a booster treatment repeated on a periodic basis after an initial treatment of the diseased site, wherein, in the booster treatment, at least one of phosphor concentration, photoactivatable drug concentration, and the radiation dose is increased by a factor of at least two times, five times, or ten times respective initial values, wherein the booster treatment produces psoralen-modified cancer cells or X-ray modified cancer cells, wherein the booster treatment produces radiation damaged cancer cells, wherein a period between booster treatments is delayed according to a tolerance level of the human or animal body for radiation-modified cells generated during the booster treatment, wherein the period between booster treatments is delayed such that no tolerance is developed for the radiation-modified cells (capable of such intended use and intended results; Bourke’s system includes the same carrier and photoactivatable drug, as well as the same initiation energy source at the same intensities, which is controllable by the processor/computer).
Regarding claim 29, Bourke discloses that the initiation energy source directs radiation to at least one of a tumor or a malignancy ([0306]-[0308]; [0328]; [0341]).
Regarding claim 30, Bourke discloses that the initiation energy source directs radiation to at least one of a eukaryotic cell, a prokaryotic cell, a subcellular structure, an extracellular structure, a virus or prion, a cellular tissue, a cell membrane, a nuclear membrane, cell nucleus, nucleic acid, mitochondria, ribosome, or other cellular organelle ([0371]; claim 40).

Regarding claim 34, Bourke discloses that the initiation energy source directs said radiation to the diseased site according to a predetermined radiation protocol such that a predetermined change occurs in the diseased site ([0312]; [0320]; [0324]; [0387]; [0418]-[0419]).
Regarding claim 35, Bourke discloses that said predetermined change at least one of affects a prior, viral, bacterial, fungal, or parasitic infection, comprises at least one of one of tissue regeneration, inflammation relief, pain relief, immune system fortification, or comprises at least changes in cell membrane permeability, up-regulation and down-regulation of adenosine triphosphate and nitric oxide ([0411]; claim 50).
Regarding claim 36, Bourke discloses a system for treating a diseased site in a human or animal body (Abstract; [0004]-[0008]; [0311]), comprising: a pharmaceutical carrier including one or more phosphors which are capable of emitting ultraviolet or visible light into the body ([0008]; [0136]; [0348]-[0358]; [0366]; [0373]); a photoactivatable drug for intercalating into DNA of cells at the diseased site ([0336]; [0389]; [0400]; claim 32); one or more devices which infuse a diseased site with the photoactivatable drug and the pharmaceutical carrier ([0341]; [0350]; [0360]); an initiation energy source comprising an x-ray or high energy source which irradiates the diseased site with at least one of x-rays, gamma rays, or electrons to thereby initiate emission of said ultraviolet or visible light into the body ([0015]; [0097]; [0106]; [0194]; 
Regarding claims 37 and 38, Bourke discloses that the infusion of the photoactivatable drug and the phosphors and the dose of x-rays or electrons produces a day-25 tumor volume reduction of at least 10%, or at least 20%, or at least 30%, or at least 40%, or at least 50%, or produces a day-25 complete tumor remission ([0331]; this is an intended result limitation, which Bourke’s system is capable of achieving, as it includes the same carrier and photoactivatable drug, as well as the same initiation energy source at the same intensities).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bourke as applied to claim 8 above.  Bourke discloses the invention as claimed, see rejection supra, but fails to expressly disclose that an amount of the phosphors in the pharmaceutical carrier ranges from 0.1 to 0.66 milligrams of phosphor per cm3 of the volume of the diseased site and a concentration of the photoactivatable drug in the pharmaceutical carrier ranges from 10 µg/mL to 50 µg/mL.  However, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Bourke with the recited parameters because they could have been .  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS B COX/Primary Examiner, Art Unit 3791